 

 

US. DISTRICT COURT ;
IN THE UNITED STATES DISTRICT COURTORTHERN DISTRI OF TEXAS

 

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION APR 30 2021

CLERK, U.S. DISTRICT COURT

 

 

 

 

 

 

UNITED STATES OF AMERICA § By. Af -
Plaintiff,
V. 2:20-CR-119-Z-BR-(1)
QUINTIN A HANSON
Defendant. :

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 14, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Quintin A Hanson filed no objections to the Report and
Recommendation within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court
independently examined all relevant matters of record in the above referenced cause—including
the elements of the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—
and thereby determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Quintin A Hanson was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Quintin A Hanson; and ADJUDGES Defendant
Quintin A Hanson guilty of Count Two in violation of 18 U.S.C. § 1708. Sentence will be imposed

in accordance with the Court’s sentencing scheduling order.

SO ORDERED, April 4 , 2021.

 

MATAHEW J. KACSMARYK
ED STATES DISTRICT JUDGE

  
